19-11811-smb               Doc 358    Filed 08/29/19 Entered 08/29/19 13:07:28                     Main Document
                                                    Pg 1 of 3
                                         Hearing Date and Time: September 17, 2019 at 10:00 a.m. (Eastern Time)
                                         Objection Date and Time: September 10, 2019 at 4:00 p.m. (Eastern Time)

    WEIL, GOTSHAL & MANGES LLP
    767 Fifth Avenue
    New York, New York 10153
    Telephone: (212) 310-8000
    Facsimile: (212) 310-8007
    Gary T. Holtzer
    Sunny Singh

    Attorneys for Debtors
    and Debtors in Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------------X
    In re                                                          :    Chapter 11
                                                                   :
    FUSION CONNECT, INC., et al.,                                  :    Case No. 19-11811 (SMB)
                                                                   :
                               Debtors. 1                          :    (Jointly Administered)
    ---------------------------------------------------------------X
                                   NOTICE OF ADJOURNMENT
                           OF MOTION OF DEBTORS FOR ENTRY OF AN
                         ORDER (I) APPROVING DISCLOSURE STATEMENT
                       AND NOTICE OF DISCLOSURE STATEMENT HEARING,
                (II) ESTABLISHING SOLICITATION AND VOTING PROCEDURES,
                (III) SCHEDULING CONFIRMATION AND VOTING PROCEDURES,
                 (III) SCHEDULING CONFIRMATION HEARING, (IV) APPROVING
                   CONFIRMATION OBJECTION PROCEDURES AND NOTICE OF
               CONFIRMATION HEARING, AND (V) GRANTING RELATED RELIEF

                        PLEASE TAKE NOTICE that the hearing on the Motion of Debtors for Entry of

    an Order (I) Approving Disclosure Statement and Notice of Disclosure Statement Hearing,

    (II) Establishing Solicitation and Voting Procedures, (III) Scheduling Confirmation Hearing,


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
      Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC Group,
      Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB Holdings, Inc.
      (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas Holdings, Inc. (2636);
      Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma , LLC (3260); Fusion Telecom of Missouri,
      LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC (2819); Fusion Management
      Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The Debtors’ principal offices are located at 210
      Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.




    WEIL:\97166710\2\47019.0003
19-11811-smb            Doc 358   Filed 08/29/19 Entered 08/29/19 13:07:28        Main Document
                                                Pg 2 of 3


 (IV) Approving Confirmation Objection Procedures and Notice of Confirmation Hearing, and

 (V) Granting Related Relief (ECF No. 148) (the “Motion”), which was originally scheduled for

 September 10, 2019 at 10:00 a.m. (Eastern Time), has been adjourned to September 17, 2019

 at 10:00 a.m. (Eastern Time) (the “Hearing”), or soon thereafter as counsel may be heard. The

 Hearing will be held before the Honorable Stuart M. Bernstein, United States Bankruptcy Judge,

 at the United States Bankruptcy Court for the Southern District of New York, Courtroom 723, One

 Bowling Green, New York, New York 10004.

                     PLEASE TAKE FURTHER NOTICE that the deadline for objections

 (the “Objections”) to the Motion has been extended to September 10, 2019 at 4:00 p.m. (Eastern

 Time) (the “Objection Deadline”). Objections shall be in writing, shall conform to the Federal

 Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New

 York, shall be filed with the Bankruptcy Court (a) by attorneys practicing in the Bankruptcy Court,

 including attorneys admitted pro hac vice, electronically in accordance with General Order M-399

 (which can be found at www.nysb.uscourts.gov), and (b) by all other parties in interest, on a CD-

 ROM, in text-searchable portable document format (PDF) (with a hard copy delivered directly to

 Chambers), in accordance with the customary practices of the Bankruptcy Court and General

 Order M-399, to the extent applicable, and shall be served in accordance with the Order

 Implementing Certain Notice and Case Management Procedures (ECF No. 120), so as to be filed

 and received no later than the Objection Deadline.

                     PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

 served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to

 the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

 Motion, which order may be entered without further notice or opportunity to be heard.



                                                 2
 WEIL:\97166710\2\47019.0003
19-11811-smb            Doc 358   Filed 08/29/19 Entered 08/29/19 13:07:28         Main Document
                                                Pg 3 of 3


                     PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

 attend the Hearing, and failure to appear may result in relief being granted upon default.

                     PLEASE TAKE FURTHER NOTICE that the hearing scheduled for September

 10, 2019 at 10:00 a.m. (Eastern Time) before the Honorable Stuart M. Bernstein, United States

 Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New York,

 Courtroom 723, One Bowling Green, New York, New York 10004, has been cancelled.


 Dated: August 29, 2019
        New York, New York
                                            /s/ Sunny Singh
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Gary T. Holtzer
                                            Sunny Singh

                                            Attorneys for Debtors
                                            and Debtors in Possession




                                                  3
 WEIL:\97166710\2\47019.0003
